Citation Nr: 0610277	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1971 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  In June 2004, a 
hearing was held before a Member of the Board.  In October 
2004, the Board remanded for further development.  The case 
is now before the Board for further appellate consideration.


FINDINGS OF FACT

The veteran did not exhibit a chronic psychiatric disorder in 
service or for many years thereafter and a preponderance of 
the evidence is against a finding that current psychiatric 
disability is related to service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active duty and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a November 2004 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in October 2002 and supplemental statements of the case 
(SSOCs) in May 2003 and November 2005 in which the appellant 
and his representative were advised of all the pertinent laws 
and regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefit sought.  Further, the claims file reflects that 
the November 2005 SSOC contained the pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, to the extent that the letter notifying him of 
the VCAA may not have technically informed the appellant of 
each element of the VCAA, the appellant was nonetheless 
properly notified of all the provisions of the VCAA by the 
November 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While the November 2004 
notice was subsequent to the rating decision, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  Although the notice provided to the veteran 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated in November 2005.  Any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA and private medical records and VA examination reports 
have been obtained and there is no contention that additional 
relevant records have not been obtained.  The appellant has 
not indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

The veteran maintains that he currently has a psychiatric 
disorder, namely depression, which is traceable to his period 
of military service.  At a hearing in June 2004, he testified 
that he had periods of anxiety and sadness at times during 
service, which he claimed continued after his discharge.  He 
indicated that he did not seek medical treatment for these 
episodes until maybe 10 years later, when his private doctor, 
Dr. Gordon Boone, prescribed medication for anxiety and 
depression.  He indicated that he did not see a psychiatrist 
until perhaps the latter part of 2000.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for a psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service medical records show that in November 1973, the 
veteran was seen with complaints of being nervous and 
agitated and on the verge of a nervous breakdown. It was 
noted that he was preparing for a six-month deployment.  He 
was further evaluated and diagnosed with situational 
reaction, resolving.  At the time of his separation 
examination in December 1975, the veteran indicated on a 
medical history report that he had or had had depression or 
excessive worry and nervous trouble.  On examination, no 
psychiatric disability was exhibited.

Post-service medical records show, in part, that the veteran 
was hospitalized in January 2001 due to increasing stress 
from work-related problems, depression, and anxiety.  It was 
noted that he was having problems with his supervisor with 
whom he had worked for 18 years.  The final diagnosis was 
major depression.  Thereafter, he continued to receive 
psychotherapy for major depressive disorder.

The veteran underwent a VA psychiatric examination in June 
2002, in connection with his current claim.  The diagnoses 
were major depressive disorder (recurrent and severe) without 
psychotic features, and panic disorder with agoraphobia.  The 
examiner recognized that the veteran had a history in the 
service of "emotional turmoil" and noted his anxiety and 
depressive symptoms after a work-related incident in the 
latter part of 2000.  The examiner remarked that although the 
"precipitating incidences" of his depressive episodes were 
different, the veteran "probably was vulnerable to having 
another depressive episode given that he had had one 
previously."

Subsequent to the VA examination, the RO received additional 
pertinent medical records from the Social Security 
Administration and the veteran's private physician, Dr. 
Gordon Boone, dated from 1987.  These records show that the 
veteran was diagnosed with and prescribed medication for 
various disorders to include anxiety or panic attacks, 
generalized anxiety disorder, and depression.  The veteran 
was awarded Social Security disability benefits based on a 
secondary diagnosis of affective or mood disorders.  Records 
underpinning this decision included medical reports 
reflecting a diagnosis of major depressive disorder.

The veteran was afforded another VA examination in March 2005 
for which the claims folder was reviewed.  The examiner did 
not find any evidence of a psychiatric disorder in service 
but noted that 12 years later, the veteran was prescribed 
anti-anxiety/anti-depression medication based on his 
complaint/request.  The examiner further observed that the 
first documented psychiatric treatment was in 2001 due to 
employment.  The diagnosis was major depression.  
Additionally, the examiner found there was no relationship 
between the veteran's current diagnosis of major depression 
and active service (including the November 1973 sick call 
complaint).  He concluded that it was "not likely that [the 
veteran's] current psychiatric disorder and problems are 
etiologically related to his period of active service."

The veteran has a current diagnosis of a psychiatric 
disorder.  Although the veteran complained of depression, 
excessive worry, and nervous trouble in service, there is no 
evidence that he had an acquired psychiatric disability in 
service.  The first indication of such a disorder was not 
until 1987, when he started treatment for anxiety, which is 
about 12 years post service discharge.  Furthermore, there is 
no opinion which provides a nexus between the veteran's 
current disorder and service.  In fact, the only nexus 
opinion of record suggests that it is unlikely that current 
psychiatric disability is related to active duty.  
Accordingly, service connection for a psychiatric disorder is 
not warranted.      

To the extent that the appellant himself has claimed that he 
has a psychiatric disorder related to service, as a layman, 
he has no competence to give a medical opinion about the 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that a psychiatric disorder was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a psychiatric disorder, 
claimed as depression, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


